DETAILED ACTION
This Application is a Continuation of U.S. Application No. 15/564,632, now abandoned.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 5, the phrase “active agent (w/v)” should be “active agent” without the term “(w/v)” given no amounts are claimed .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the recitation “[a] method as claimed in Claim 14 in which the active agent/protein dispersion and weak acid/volatile divalent metal salt solution are mixed at a ratio of 1.0:1.5 to 1.5:1.0 to form the microdroplet-forming solution” renders the claim indefinite.  Claim 14 from which claim 19 depends requires admixing the active agent/protein dispersion and weak acid/volatile divalent metal salt dispersion at a ratio of 1.0:1.5 to 1.5:1.0 to form the spray drying feedstock solution.  
First, there is no antecedent basis for the term “volatile divalent metal salt solution.”   Is the solution the same as the dispersion?  
Second, it is not clear how admixing the active agent/protein dispersion and weak acid/volatile divalent metal salt solution at a ratio of 1.0:1.5 to 1.5:1.0 produces a different component, i.e. microdroplet-forming solution, then admixing the active agent/protein dispersion and weak acid/volatile divalent metal salt dispersion at a ratio of 1.0:1.5 to 1.5:1.0, i.e. form the spray drying feedstock solution.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 10, 12, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Agüeros Bazo et al. (EP 2 868 206 A2).
Regarding claims 1, 12 and 20, Agüeros Bazo et al. disclose a method of making microparticles of probiotic bacteria and the resulting spray-dried microparticles comprising the steps of: (a) mixing an aqueous solution of casein (i.e. milk protein), an aqueous solution of chitosan (i.e. hydrocolloid) and probiotic together; (b) adding a crosslinking agent, e.g. divalent metal cation, to the mixture of casein, chitosan and probiotic to obtain a suspension, i.e. feedstock solution; and (c) spray drying suspension to form a powder (i.e. microparticles comprising a matrix consisting in casein and chitosan, loaded with probiotic bacteria)  ([0035], [0054]-[0063], [0066], [0070]).
Agüeros Bazo et al. disclose an example wherein casein and chitosan microparticles are cross-linked with tripolyphosphate to form a spray-drying feedstock (i.e. divalent metal cation-[0175]-[0179]).  
Agüeros Bazo et al. disclose the amount of casein in the feedstock solution is between 0.1 and 10% (w/v) ([0055]).  In the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists (see MPEP §2144.05 I). 
Agüeros Bazo et al. disclose the chitosan is prepared in an aqueous medium with a pH 5.5-6 by adding chitosan to purified water and adjusting the pH with 0.1N HCl ([0143]).  While Agüeros Bazo et al. disclose HCl, the reference is silent with respect to a weak acid. 
Given the present invention requires the feedstock have a pH ranging from 5 to 8 (page 7, paragraph 2 of the instant Specification), and Agüeros Bazo et al. disclose aqueous solutions and a solution adjust to a pH of 5.5-6, it necessarily follows the feedstock of Agüeros Bazo et al. would exhibit a pH in the inventive range.  Moreover, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to have adjusted the pH of the chitosan solution using any acid, including a weak acid and arrive at the present invention.  
Regarding claims 2 and 3, Agüeros Bazo et al. disclose all of the claim limitations as set forth above.  Agüeros Bazo et al. disclose the amount of chitosan in the feedstock solution is between 1 and 2% (w/v) ([0057]).  ).  In the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists (see MPEP §2144.05 I). 
Regarding claim 6, Agüeros Bazo et al. disclose all of the claim limitations as set forth above.  Agüeros Bazo et al. disclose the feed comprises about 1% (w/v) of the composition (see Example 4 (Dd) wherein the composition comprises 1.5 of a bacterial suspension comprising (9.4 X 1010 CFU/ml and the entire composition is 122.8 ml).  In the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists (see MPEP §2144.05 I). 
Regarding claim 10, Agüeros Bazo et al. disclose all of the claim limitations as set forth above.   Agüeros Bazo et al. disclose wherein the divalent metal cation is selected from the group consisting of Ca2+, Mg2+, Zn+ and Fe2+ ([0047]).  Agüeros Bazo et al. disclose the divalent metal cation can be provided by a suitable source of the metal cation, such as a compound which gives rise to the divalent metal cation in an aqueous solution, for example calcium citrate ([0057]). 
Regarding claim 13, Agüeros Bazo et al. disclose all of the claim limitations as set forth above.  Given Agüeros Bazo et al. disclose casein, a dairy protein, the limitations of claim 13 are satisfied.  The composition of claim 1 only requires a dairy protein or vegetable protein.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Agüeros Bazo et al. (EP 2 868 206 A2) as applied to claim 1, and further in view of Ain Riaz et al. (“Recent Trends and Applications of Encapsulating Materials for Probiotic Stability”, Critical Reviews in Food Science and Nutrition, 52, (2013), pp. 231-244).
Regarding claim 4, Agüeros Bazo et al. disclose all of the claim limitations as set forth above.  While Agüeros Bazo et al. disclose a hydrocolloid, i.e. chitosan, the reference is silent with respect to fructooligosaccharide, galactooligosaccharide, carrageenan and guar gum.
Ain Riaz et al. teach the use of carrageenan, xanthan-gellan mixture, alginate, gelatin, chitosan, and frutooligosaccharide for encapsulating probiotic bacteria (see pages 235-239).  Given Agüeros Bazo et al. disclose the use of a hydrocolloid, chitosan for encapsulating probiotic bacteria, since Ain Riaz et al. teach the interchangeability of using chitosan, carrageenan and fructoligosaccharide for encapsulating probiotic bacteria, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to have replaced the chitosan disclosed by Agüeros Bazo et al. with a hydrocolloid taught by Ain Riaz et al. to be interchangeable, including fructooligosaccharide.
Regarding claim 5, modified Agüeros Bazo et al. disclose all of the claim limitations as set forth above.  While Agüeros Bazo et al. disclose using 2-3 % chitosan in the feedstock solution, one of ordinary skill in the art replacing chitosan with fructooligosaccharide would have been motivated to adjust, in routine processing, the amount of fructooligosaccharide to effectively encapsulate the probiotic bacteria as disclosed by Agüeros Bazo et al.   
Allowable Subject Matter
Claims 7-9, 11 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Vemmer et al. (“Review of encapsulation methods suitable for microbial biological control agents”, Biological Control, 67, (2013), pp. 380-389) teach ionic gelation for with alginate (i.e. hydrocolloid) and CaCl2 (i.e. divalent metal cation) wherein acetic acid (i.e. weak acid) is added to lower the pH and release calcium ions from the salt to crosslink the polymer.     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/            Primary Examiner, Art Unit 1759